Title: From George Washington to William Pearce, 6 September 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 6th Septr 1795
          
          I was glad to find by your letter of the 30th of August, and the reports of the preceeding week, that you had recommenced seeding, ⟨w⟩ith more favorable weather. If the latter should continue good, and the ground can be put in tolerable order, all the Wheat, sowed by the middle of this month will be in the ground in good Season; and if the Autumn is favorable, any time before the end of it, may answer very well. I fear however, if what is called Davy’s field, at Dogue run, was too wet to sow after the Plough, it must have been too wet also for the latter; for such land as mine, when plowed wet, always bakes hard.
          As I expect to set out in two or three days for Mount Vernon I shall add no more in this letter than that I wish you well and am your friend.
          
            Go: Washington
          
        